Name: Commission Regulation (EEC) No 1219/91 of 8 May 1991 fixing the minimum import price applicable to certain types of processed cherries during the 1991/92 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 9 . 5. 91 Official Journal of the European Communities No L 116/53 COMMISSION REGULATION (EEC) No 1219/91 of 8 May 1991 fixing the minimum import price applicable to certain types of processed cherries during the 1991 /92 marketing year marketing year for certain types of processed cherries listed in Annex I (B) to Regulation (EEC) No 426/86 ; whereas the minimum price thus established must apply to the same products originating in Yugoslavia, referred to in Annex I to Regulation (EEC) No 1201 /88 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manageent Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ('), as amended by Regulation (EEC) No 2781 /90 (4), and in particular Article 5 ( 1 ) thereof, Whereas Council Regulation (EEC) No 3225/88 (5) fixes general rules for the system of minimum import prices for certain processed cherries ; Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 426/86, minimum import prices are to be determined having regard in particular to :  the free-at-frontier prices on import into the Community,  the prices obtaining on world markets,  the situation on the internal Community market,  the trend of trade with non-member countries ; Whereas a minimum import price should be fixed on the basis of the abovementioned criteria for the 1991 /92 Article 1 Pursuant to Article 9 ( 1 ) of Regulation (EEC) No 426/86 and Article 1 ( 1 ) of Regulation (EEC) No 1201 /88 , for each of the products listed in the Annex to this Regulation, the minimum import price applicable during the 1991 /92 marketing year shall be as set out in that Annex. Article 2 This Regulation shall enter into force on 10 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 201 , 31 . 7 . 1990 , p. 1 . (') OJ No L 115, 3 . 5. 1988 , p. 9 . (4) OJ No L 265, 28 . 9 . 1990, p. 3 . n OJ No L 288 . 21 . 10 . 1988 . p. 11 . No L 116/54 Official Journal of the European Communities 9 . 5 : 91 ANNEX (ECU/100 kg net weight) CN code Description Minimum import price ex 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : ex 0811 90  Other :   Containing added sugar or other sweetening matter ex 0811 90 10    With a sugar content exceeding 13% by weight :     Sour cherries (Prunus cerasus): \ ex 0811 90 10      Unstoned 48,20 ex 0811 90 10      Other 54,50     Other cherries : ex 0811 90 10      Unstoned 48,20 ex 0811 90 10      Other 54,50 ex 0811 90 30 Other :     Sour cherries (Prunus cerasus): ex 0811 90 30      Unstoned 48,20 ex 0811 90 30 _____ Other 54,50     Other cherries : I ex 0811 90 30      Unstoned 48,20 ex 0811 90 30      Other 54,50   Other : I ex 0811 90 90    Other : I     Sour cherries (Prunus cerasus): ex 0811 90 90      Unstoned 48,20 ex 0811 90 90      Other 54,50     Other cherries : ex 0811 90 90      Unstoned 48,20 ex 0811 90 90      Other 54,50 ex 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 1000  Cherries : ex 0812 10 00   Sour cherries (Prunus cerasus)  ex 0812 10 00 Other _ 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 60  Cherries :   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 60,80 2008 60 59     Other 60,80    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 60 61     Sour cherries (Prunus cerasus) 67,10 2008 60 69     Other 67,10    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : \ 2008 60 71      Sour cherries (Prunus cerasus) 53,70 2008 60 79      Other 53,70     Of less than 4,5 kg : 2008 60 91      Sour cherries (Prunus cerasus) 58,70 2008 60 99      Other 58,70